Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, drawn to a joint actuator assembly.
Group II, claims 15-18, 29-34, drawn to a mobility device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a rotating driving member, wherein the rotating driving member includes a magnetic/electrical coupling comprising at least one magnetic , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sakai et al. (U.S. Publication 2019/0103219). Sakai discloses a rotating driving member ([0053]: shaft 5 and one of the pair of the housing), wherein the rotating driving member includes a magnetic/electrical coupling comprising at least one magnetic coupling component ([0053]: the first magnetic element 1A) configured to magnetically couple with an opposing magnetic coupling ([0053]: second magnetic element 1B) of the driven component (Fig.9, [0052], [0053], and [0077]: the forearm portion 40bb is being driven by the transmission device which the second magnetic element 1B is being attach to a housing which attached and drive the forearm portion 40bb), and an electrical element ([0053],[0077]: one of the pair of housings that connected to drive the forearm portion 40bb) configured to provide an electrical connection ([0073]: either the first or the second magnetic elements 1A or 1B  associated with a power receiver enabled electric power to be transmitted from the power feeder to the power receiver by means of coils 3A or 3B which magnetically coupled to each other) to an opposing electrical element of the driven component.
During a telephone conversation with Mr. Drasner on 12/13/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 15-18 and 29-34.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. §120 with reference to Application Number: US2018/013996 filed on 01/17/2018.

Claim Objections
Claim 18 is objected to because of the following informalities:
Lines 2-3 should read “a plurality of ferrous contacts, each plate with a conductive metal”. A comma punctuation should be added between “ferrous contacts” and “each” to better clarify that “each” here is referred to each of the ferrous contacts.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the at least one magnetic coupling component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the magnetic coupling components" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (2019/0103219 hereinafter Sakai).
Regarding claim 15, Sakai discloses a mobility device ([0052]: assist suit) comprising: an actuator assembly including a rotating driving member ([0053]: shaft 5 and one of the pair of the housing); a driven component [Fig.9, [0077]: forearm portion 40bb; [0053]: the other housing of the pair housing) that is driven by the rotating driving member ([0053]: shaft 5 and one of the pair of the housing); and a magnetic/electrical coupling system comprising a first magnetic/electrical coupling ([0053]: the first magnetic element 1A) on the actuator assembly that magnetically ([0010]: electric transmission device  based on magnetic coupling without cable, [0011]: electric transmission device is provided at relatively rotating parts of a mechanical apparatus and that is able to stabilize magnetic characteristics) and electrically couples ([0053]: [0073]: either of  the first magnetic element 1A or second magnetic element 1B associated with a power feeder and connected to a power receiver that enables electrical power to be transmitted from the power feeder to a power receiver) to a second magnetic/electrical coupling ([0053]: second magnetic element 1B) on the driven component ([0053]: mounted to one of the pair of the housing; Fig 9: connected to part of the forearm 40bb); wherein the magnetic/electrical coupling system includes a plurality of magnetic elements located as part of both of the first and second magnetic/electrical couplings ([0052]-[0053]: the component of the first and second magnetic elements 1A and 1B); and the first magnetic/electrical coupling ([0052]: first magnetic element 1A) includes an electrical element configured to provide an electrical connection ([0052]: the magnetic coupling enables electric power and/or an electric signal to be transmitted from the first 1A (1B) to the second magnetic  to an opposing electrical element of the second magnetic/electrical coupling ([0052]: second magnetic element 1B) when the actuator assembly and the driven component are joined together.

Regarding claim 33, Sakai discloses the mobility of claim 15, wherein the rotating driving member ([0053]: shaft 5 and one of the pair of the housing) comprises an output reel (output reel is being broadly interpreted as an object that has a cylindrical shape that drive another part; Sakai’s shaft 5 is cylindrical and Figs.9 and 10, [0022], [0053] and [0077]: providing an electric transmission device which includes shaft 5 that connected to one of the part of the housing to drive the forearm portion 40bb, that is provided at relatively rotating parts) of the actuator assembly that drives the driven component ([0053],[0077]: one of the pair of housings that connected to drive the forearm portion 40bb).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Piascik et al. (U.S. Publication 2013/0093550 hereinafter Piascik).
Regarding claim 18, Sakai discloses the mobility device of claim 15, wherein the magnetic elements of the second magnetic/electrical coupling ([0076]: second magnetic element 1B) are connected to the opposing electrical elements (Fig.8, [0076]: shown electrical connections from the power feeder which is a AC power source connected to the first magnetic for electrical connection ([0073]) with the electrical elements on the first magnetic/electrical coupling ([0076]: the first magnetic element 1A).
Sakai silent as to wherein the at least one magnetic coupling component comprises a plurality of ferrous contacts each plated with a conductive metal that is in electrical contact with a respective electrical element of the first magnetic/electrical coupling.
However, Piascik teaches a plurality of ferrous contacts each plated with a conductive metal ([0022]: the lead wires 36 and 38 each form of a plurality of filaments and the braided lead wires 36 and 38 can be plated with various metals or alloys to increase electrical connectivity) that is in electrical contact with a respective electrical element of the first magnetic/electrical coupling.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Sakai’s at least one magnetic coupling component to comprise a plurality of ferrous contacts each plated with a conductive metal that is in electrical contact with a respective electrical element of the first magnetic/electrical coupling, as taught by Piascik, for the benefit of increasing electrical connectivity ([0022]).

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Gery (U.S. Publication 2004/0066107 hereinafter Gery).
Regarding claim 29, Sakai discloses the joint actuator assembly of claim 15.

However, Gery discloses a magnetic coupling using a special type of magnetic array (title), also teaches wherein the magnetic coupling components on the first magnetic/electrical coupling (Figs.4 and 5, [0026: magnetic array M3]) include a plurality of magnetic elements (Fig. 4 and 5, [0027]: magnetic array M3 has multiple of magnetic segments 70A, 70B, 70C, 72A, 72B and 72C) of opposite polarity (Figs. 4 and 5, [0027]: apposed magnets array M3 and M4) relative to magnetic elements ([0027]: magnetic array M4 has the similar magnetic segments as M3 but they are opposed of the polarity of M3) located on the second magnetic/electrical coupling (Figs. 4 and 5: magnetic arrays M4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have replaced Sakai’s magnetic coupling with Gery’s magnetic coupling, as taught by Gery, as an alternative magnetic coupling that yield a similar result of providing rotational movement via the first and second magnetic couplings.
Regarding claim 31, Sakai as modified, discloses the mobility device of claim 29, wherein the magnetic coupling system comprises a magnetic keying system (Gery’s [0028]: the magnetic coupling with magnetic arrays M3 and M4, the annular inner wall 64 and the connection wall 66) that aligns the rotating driving member (Sakai’s [0053]: shaft 5 and one of the pair of the housing) and the driven component (Sakai’s Fig.9, [0077]: forearm portion 40bb; [0053]: the other housing of the pair housing), the magnetic keying system including magnetic elements (Gery’s magnet segments 70A, 70B, 70C, 72A, 72B, and 72C) in 6each of the rotating driving member and the driven component being installed with alternating and opposite polarity (Gery’s [0027], Figures 4 and 5 shown this configuration).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai and Gery as applied to claim 29 above, and further in view of Yamada et al. (U.S. Publication 2014/0225462 hereinafter Yamada).
Regarding claim 30, Sakai discloses the mobility device of claim 29.
Sakai as modified, does not discloses wherein in the first magnetic/electrical coupling polarity of the magnetic elements is the same for all magnetic elements, and in the second magnetic/electrical coupling polarity is the same for all magnetic elements.
However, Yamada teaches the first magnetic/electrical coupling polarity of the magnetic elements is the same for all magnetic elements (Figs. 8A, 8B and 9, [0105]: first core 21 has magnetics pole 21b and 21d which have north pole), and in the second magnetic/electrical coupling (Figs. 7, 8A and 8B, [0105]: 22a) polarity is the same for all magnetic elements and opposite ([105]: magnetic pole of the 21b and 21d are north pole while the second core base 22a is south pole) to the polarity of the magnets elements in the first magnetic/electrical coupling (Fig.7, 8A and 8B, [0105]: 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Sakai’s the first magnetic/electrical coupling polarity of the magnetic elements is the same for all magnetic elements, and in the second magnetic/electrical coupling polarity is the same for all magnetic elements and opposite .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Klassen et al. (U.S. Publication 2019/0214883 hereinafter Klassen).
Regarding claim 32, Sakai discloses the mobility of claim 15.
Sakai silent of wherein the magnetic elements are neodymium disc magnets.
However, Klassen discloses a rotor and stator utilizing magnets for coupling the rotating upper arm member and lower arm member ([0112]) and also teaches magnetic elements are neodymium disc magnets ([0111]: permanent magnets 204 can be neodymium magnets and since permanent magnets 204 are modified to be disposed around the entire first and second magnetic elements in the same circumference configuration as Klassen shown in Figures 3 and 5, this gives the neodymium magnets the disc shaped) as an additional permanent magnet to coil magnets ([0082]: both coils and permanent magnets; [0083]: permanent magnets may be used in combination with electromagnets to add flux to the system).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Sakai’s magnetic elements to include neodymium magnets, as taught by Klassen, for the benefit of adding more flux to the system ([0083]).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Smith et al. (U.S. Publication 2018/0133905 hereinafter Smith).

Sakai silent as wherein the mobility device is a legged mobility exoskeleton device comprising: a hip component; at least one thigh assembly including the actuator assembly connected to the hip component at a hip joint; and the driven component is at least one lower leg assembly that is magnetically and electrically coupled to the at least one thigh assembly by the magnetic coupling system at a knee joint.
However, Smith discloses a hip component (Fig. 1: element 104b; [0068], [0069]: hip portion; hip abduction/adduction); at least one thigh assembly (Fig.1: support member 104e) including the actuator assembly (Fig.1: clutched join module 106b) connected to the hip component at a hip joint (Fig. 1: 108b shown at the hip joint; [0068]: axe of rotation 108b); and the driven component is at least one lower leg assembly (Fig. 1: element 104d) that is coupled to the at least one thigh assembly at a knee joint (Fig. 1: 108c shown at the knee joint; [0068]: axe of rotation 108c).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Sakai’s mobility device to be a legged mobility exoskeleton device comprising: a hip component; at least one thigh assembly including the actuator assembly connected to the hip component at a hip joint; and the driven component is at least one lower leg assembly that is coupled to the at least one thigh assembly at a knee joint, as taught by Smith, as a known configuration within the art.
driven component is at least one lower leg assembly (Smith’s Fig.1: 104d) that is magnetically and electrically coupled to the at least one thigh assembly (Smith’s Fig. 1: 104c) by the magnetic coupling system (Sakai’s Fig.9, ([0053]: shaft 5 and the pair of the housing) at the knee joint (Smith’s Fig.1, [0068]: axis of rotation 108c shown is at the knee joint).
 
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785